DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1-18 are currently pending in the present application. Claims 1-2, 4, 6, 8, 10-11, 13-14 and 16-18 are currently amended; and claims 3, 5, 7, 9, 12 and 15 are original. The amendment dated July 8, 2021 has been entered into the record. 
Claim 8, 11 and 17 were previously objected to for informalities and claims 1, 4-11, 13, 15 and 17 were previously rejected under 35 USC §112(a). The objections and the rejections are now withdrawn as the applicant has amended the claims.

Response to Arguments
Applicant's arguments with respect to at least claim 1 have been fully considered, but are moot in light of the new ground of rejection set forth below. The new ground of rejection cites Lee (U.S. Patent Application Publication No. 2010/0265605).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 4 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Washizu (US 2002/0102480), of record, in view of Lee (US 2010/0265605).
Regarding claim 2, Washizu discloses a manufacturing method of a display panel (20 in Fig. 2; Paragraph [0002]), wherein the display panel comprises a substrate (22), and the manufacturing method comprises steps of:
doping at least three kinds of dye molecules into a colloid used to manufacture a photoresist body (see [0048] teaching color-developing components including three kinds of dye molecules, i.e., blue color-developing dyes, green color-developing dyes and red color-developing dyes; see [0181] "If the color-developing component is encapsulated in the capsule in a solution state, they may be encapsulated in the condition that they are dissolved in the solvent" and [0183] "An aqueous solution in which a water-soluble polymer is dissolved is used ... as a protective colloid" teaching encapsulating the color-developing components in a colloid; see [0267]-[0275] teaching manufacturing the coating solution for a red color-developing layer, 
applying the colloid on the substrate to form the photoresist body (see [0274] teaching a red color-developing layer, a green color-developing layer and a blue color-developing layer applied on the support 22); and
irradiating the photoresist body with at least three lights each having different wavelength to control the dye molecules ([0275]) so as to form a color filter layer having at least three colors under the radiation of the lights each having different wavelength ([0274]- [0275]).
Washizu does not disclose the photoresist body having color regions thicker than other regions (regarding the term “other regions”, the examiner considered Figure 4 of the present specification, where the “other regions” are disposed between 120).
Lee teaches a color filter layer has color regions thicker than a light-shielding layer (Figure 3; 300R, 300G and 300B are thicker than 220).
It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to modify the photoresist body of Washizu with the teachings of Lee, wherein the photoresist body having color regions thicker than other regions, by overlapping the color filter layer with the light-shielding layer as described by Lee, for the purpose of avoiding a light leakage phenomenon and to further obtain a high aperture ratio (Lee: [0031]-[0032]).

Regarding claim 4, Washizu as modified by Lee discloses the limitations of claim 2 above, and Washizu further discloses the step of irradiating the photoresist body with the at least three lights each having different wavelength to control the dye molecules so as to form the color filter layer having at least three colors under the radiation of the lights each having different wavelength further comprises:
irradiating the photoresist body with a light having a first-wavelength ([0275] “405 nm laser light”) to control the dye molecules so as to form a red filter under the radiation of the light having the first-wavelength ([0274]- [0276]);
irradiating the photoresist body with a light having a second-wavelength ([0275] “660 nm laser light”) to control the dye molecules so as to form a green filter under the radiation of the light having the second-wavelength ([0274]- [0276]); and
irradiating the photoresist body with a light having a third-wavelength ([0275] “532 nm laser light”) to control the dye molecules so as to form a blue filter under the radiation of the light having the third-wavelength ([0274]- [0276]).

Regarding claim 18, Washizu discloses a display panel (20 in Fig. 2; [0002]), comprising:
a substrate (22); and
a color filter layer (24, 26, 28) disposed on the substrate, wherein at least three different kinds of dye molecules (see [0048] teaching color-developing components including three different kinds of dye molecules, i.e., blue color-developing dyes, green color-developing dyes and red color-developing dyes) that work in conjunction with at least three corresponding lights each having different wavelengths (see [0267]-[0275] teaching a red color-developing layer, a green color-developing layer and a blue color-developing layer to be a color filter forming material which is subjected to exposure and be irradiated with a laser light; see [0275] for different wavelengths) so as to form the color filter layer having at least three different colors are disposed in the color filter layer, and the color filter layer comprises a red filter, a green filter, and a blue filter ([0274]-[0275]).
Washizu does not disclose the color filter layer includes at least one concave portion exposing at least one sidewall of the red filter, green filter or the blue filter.
Lee teaches a color filter layer includes at least one concave portion exposing at least one sidewall of a red filter, a green filter or a blue filter (Figure 3; a color filter layer comprising 300R, 300G and 300B includes at least one concave portion formed on 220 exposing a sidewall of 300R, 300G or 300B).
It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to modify the photoresist body of Washizu with the teachings of Lee, wherein the color filter layer includes at least one concave portion exposing at least one sidewall of the red filter, green filter or the blue filter, by having the overlapped parts between the color filter layer and the light-shielding layer as described by Lee, for the purpose of avoiding a light leakage phenomenon and to further obtain a high aperture ratio (Lee: [0031]-[0032]).

Claims 3 and 5-11 are rejected under 35 U.S.C. 103 as being unpatentable over Washizu in view of Lee, and in further view of Sato (US 4271246), of record.
Regarding claim 3, Washizu as modified by Lee discloses the limitations of claim 2 above, and Washizu further discloses the step of irradiating the photoresist body with the lights each having different wavelength to control the dye molecules so as to form the color filter layer having at least three colors under the radiation of the lights each having different wavelength.
However, Washizu does not necessarily disclose after the step, the manufacturing method further comprises a step of: removing the photoresist body that does not become the color filter layer at the same time.
Sato teaches a manufacturing method, after a step of irradiating a photoresist body, having a step of removing a photoresist body that does not become a color filter layer at the same time (column 3 lines 1-19).
It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to modify the method disclosed by Washizu and Lee with the teachings of Sato, wherein a photoresist body that does not become a color filter layer is removed as described by Sato, for the purpose of forming a multicolor filter with a pattern (Sato: column 6 lines 27-31).

Regarding claim 5, Washizu as modified by Lee discloses the limitations of claim 4 above.
However, Washizu does not necessarily disclose using masks such that the step of irradiating the photoresist body with the light having the first-wavelength to control the dye molecules so as to form the red filter under the radiation of the light having the first-wavelength comprises:
the light having the first-wavelength passing through a first mask and irradiating a red region of the photoresist body to control the dye molecules so as to form the red filter under the radiation of the light having the first-wavelength.
Sato discloses using masks such that a step of irradiating a photoresist body with a light having a first-wavelength to control dye molecules so as to form a first color filter under the radiation of the first-wavelength light comprises: the light having a first-wavelength passing through a first mask and irradiating a first color region of the photoresist body to control the dye molecules so as to form the first color filter under the radiation of the light having the first-wavelength (see Figs. 5-7 where a first photomask 50 is used to form a first color filter 54 and a first color is cyan, and see column 6 line 62 – column 7 line 13 where Sato further teaches a method of developing a red color filter. See column 3 line 1-19 and column 5 lines 6-10 teaching dyes for different colors and using wavelengths of white light that includes multiple wavelengths for developing colors of red, green and blue, etc.).
It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to modify the method disclosed by Washizu and Lee with the teachings of Sato, wherein a photomask is used for a photoresist body as described by Sato, for the purpose of forming a multicolor filter with a pattern (Sato: column 6 lines 27-31).

Regarding claim 6, Washizu as modified by Lee discloses the limitations of claim 2 above, and Washizu further discloses the step of irradiating the photoresist body with at least three lights each having different wavelength to control the dye molecules so as to form the color filter layer having at least three colors under the radiation of the lights each having different wavelength further comprises:
irradiating the photoresist body with a light having a first-wavelength ([0275] “405 nm laser light”) to control the dye molecules so as to form a red filter under the radiation of the light having the first-wavelength ([0274]- [0276]);
irradiating the photoresist body with a light having a second-wavelength ([0275] “660 nm laser light”) to control the dye molecules so as to form a green filter under the radiation of the light having the second-wavelength ([0274]- [0276]); and
irradiating the photoresist body with a light having a third-wavelength ([0275] “532 nm laser light”) to control the dye molecules so as to form a blue filter under the radiation of the light having the third-wavelength ([0274]- [0276]).
However, Washizu does not necessarily disclose using masks such that the step of irradiating the photoresist body with the light having the first-wavelength to control the dye molecules so as to form a red filter under the radiation of the light having the first-wavelength comprises: the light having the first-wavelength passing through a first mask and irradiating a red region of the photoresist to control the dye molecules so as to form the red filter under the radiation of the light having the first-wavelength.
Sato teaches using masks such that a step of irradiating a photoresist body with a light having a first-wavelength to control dye molecules so as to form a first color filter under the radiation of the first-wavelength light comprises: the light having a first-wavelength passing through a first mask and irradiating a first color region of the photoresist body to control the dye molecules so as to form the first color filter under the radiation of the light having the first-wavelength (see Figs. 5-7 where a first photomask 50 is used to form a first color filter 54 and a first color is cyan, and see column 6 line 62 – column 7 line 13 where Sato further teaches a method of developing a red color filter. See column 3 line 1-19 and column 5 lines 6-10 teaching dyes for different colors and using wavelengths of white light that includes multiple wavelengths for developing colors of red, green and blue, etc.).
It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to modify the method disclosed by Washizu and Lee with the teachings of Sato, wherein a photomask is used for a photoresist body as described by Sato, for the purpose of forming a multicolor filter with a pattern (Sato: column 6 lines 27-31).

Regarding claim 7, Washizu as modified by Lee discloses the limitations of claim 4 above.
However, Washizu does not necessarily disclose using masks such that the step of irradiating the photoresist body with the light having the second-wavelength to control the dye molecules so as to form the green filter under the radiation of the light having the second-wavelength comprises:
the light having the second-wavelength passing through a second mask and irradiating a green region of the photoresist to control the dye molecules so as to form the green filter under the radiation of the light having the second-wavelength.
Sato teaches using masks such that a step of irradiating a photoresist body with a light having a second-wavelength to control the dye molecules so as to form a green filter under the radiation of the light having the second-wavelength comprises:
the light having the second-wavelength passing through a second mask and irradiating a green region of the photoresist to control the dye molecules so as to form the green filter under the radiation of the light having the second-wavelength (see Figs. 5-7 where a second photomask 60 is used to form a second color filter and a second color is magenta, and see column 6 line 62 – column 7 line 13 where Sato further teaches a method of developing a green color filter. See column 3 line 1-19 and column 5 lines 6-10 teaching dyes for different colors and using wavelengths of white light that includes multiple wavelengths for developing colors of red, green and blue, etc.).
It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to modify the method disclosed by Washizu and Lee with the teachings of Sato, wherein a photomask is used for a photoresist body as described by Sato, for the purpose of forming a multicolor filter with a pattern (Sato: column 6 lines 27-31).

Regarding claim 8, Washizu discloses the limitations of claim 2 above, and Washizu further discloses the step of irradiating the photoresist body with at least three lights each having different wavelength to control the dye molecules so as to form the color filter layer having at least three colors under the radiation of the lights each having different wavelength further comprises:
irradiating the photoresist body with a light having a first-wavelength ([0275] “405 nm laser light”) to control the dye molecules so as to form a red filter under the radiation of the light having the first-wavelength ([0274]- [0276]);
irradiating the photoresist body with a light having a second-wavelength ([0275] “660 nm laser light”) to control the dye molecules so as to form a green filter under the radiation of the light having the second-wavelength ([0274]- [0276]); and
irradiating the photoresist body with a light having a third-wavelength ([0275] “532 nm laser light”) to control the dye molecules so as to form a blue filter under the radiation of the light having the third-wavelength ([0274]- [0276]).
However, Washizu does not necessarily disclose using masks such that the step of irradiating the photoresist body with the light having the second-wavelength to control the dye molecules so as to form the green filter under the radiation of the light having the second-wavelength comprises: the light having second-wavelength passing through a second mask and irradiating a green region of the photoresist to control the dye molecules so as to form the green filter under the radiation of the light having the second-wavelength.
Sato teaches using masks such that a step of irradiating a photoresist body with a light having a second-wavelength to control dye molecules so as to form a green filter under the radiation of the light having the second-wavelength comprises: the light having second-wavelength passing through a second mask and irradiating a green region of the photoresist to control the dye molecules so as to form the green filter under the radiation of the light having the second-wavelength (see Figs. 5-7 where a second photomask 60 is used to form a second color filter and a second color is magenta, and see column 6 line 62 – column 7 line 13 where Sato further teaches a method of developing a green color filter. See column 3 line 1-19 and column 5 lines 6-10 teaching dyes for different colors and using wavelengths of white light that includes multiple wavelengths for developing colors of red, green and blue, etc.).
It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to modify the method disclosed by Washizu and Lee with the teachings of Sato, wherein a photomask is used for a photoresist body as described by Sato, for the purpose of forming a multicolor filter with a pattern (Sato: column 6 lines 27-31).

Regarding claim 9, Washizu as modified by Lee discloses the limitations of claim 4 above.
However, Washizu does not necessarily disclose using masks such that the step of irradiating the photoresist body with the light having the third-wavelength to control the dye molecules so as to form the blue filter under the radiation of the light having the third-wavelength comprises:
the light having the third-wavelength passing through a third mask and then irradiating a blue region of the photoresist to control the dye molecules so as to form the blue filter under the radiation of the light having the third-wavelength.
Sato teaches using masks such that a step of irradiating a photoresist body with a light having a third-wavelength to control dye molecules so as to form a blue filter under the radiation of the light having the third-wavelength comprises:
the light having the third-wavelength passing through a third mask and then irradiating a blue region of the photoresist to control the dye molecules so as to form the blue filter under the radiation of the light having the third-wavelength (see Figs. 5-7 a third photomask 70 is used to form a third color filter 74, and a third color is yellow, and see column 6 line 62 – column 7 line 13 where Sato further teaches a method of developing a blue color filter. See column 3 line 1-19 and column 5 lines 6-10 teaching dyes for different colors and using wavelengths of white light that includes multiple wavelengths for developing colors of red, green and blue, etc.).
It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to modify the method disclosed by Washizu and Lee with the teachings of Sato, wherein a photomask is used for a photoresist body as described by Sato, for the purpose of forming a multicolor filter with a pattern (Sato: column 6 lines 27-31).

Regarding claim 10, Washizu as modified by Lee discloses the limitations of claim 2 above, and Washizu further discloses the step of irradiating the photoresist body with at least three lights each having different wavelength to control the dye molecules so as to form the color filter layer having at least three colors under the radiation of the lights each having different wavelength further comprises:
irradiating the photoresist body with a light having a first-wavelength ([0275] “405 nm laser light”) to control the dye molecules so as to form a red filter under the radiation of the light having the first-wavelength ([0274]- [0276]);
irradiating the photoresist body with a light having a second-wavelength ([0275] “660 nm laser light”) to control the dye molecules so as to form a green filter under the radiation of the light having the second-wavelength ([0274]- [0276]); and
irradiating the photoresist body with a light having a third-wavelength ([0275] “532 nm laser light”) to control the dye molecules so as to form a blue filter under the radiation of the light having the third-wavelength ([0274]- [0276]).
However, Washizu does not necessarily disclose using masks such that the step of irradiating the photoresist body with the light having the third-wavelength to control the dye molecules so as to form a blue filter under the radiation of the light having the third-wavelength comprises: the light having the third-wavelength passing through a third mask and irradiating a blue region of the photoresist to control the dye molecules so as to form the blue filter under the radiation of the light having the third-wavelength.
Sato teaches using masks such that a step of irradiating a photoresist body with a light having a third-wavelength to control dye molecules so as to form a blue filter under the radiation of the light having the third-wavelength comprises: the light having the third-wavelength passing through a third mask and then irradiating a blue region of the photoresist to control the dye molecules so as to form the blue filter under the radiation of the light having the third-wavelength (see Figs. 5-7 where a third photomask 70 is used to form a third color filter 74 and a third color is yellow, and see column 6 line 62 – column 7 line 13 where Sato further teaches a method of developing a blue color filter. See column 3 line 1-19 and column 5 lines 6-10 teaching dyes for different colors and using wavelengths of white light that includes multiple wavelengths for developing colors of red, green and blue, etc.).
It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to modify the method disclosed by Washizu and Lee with the teachings of Sato, wherein a photomask is used for a photoresist body as described by Sato, for the purpose of forming a multicolor filter with a pattern (Sato: column 6 lines 27-31).

Regarding claim 11, Washizu as modified by Lee discloses the limitations of claim 2 above, and Washizu further discloses the step of irradiating the photoresist body with at least three lights each having different wavelength to control the dye molecules so as to form the color filter layer having at least three colors under the radiation of the lights each having different wavelength further comprises:
irradiating the photoresist body with a light having a first-wavelength ([0275] “405 nm laser light”) to control the dye molecules so as to form a red filter under the radiation of the light having the first-wavelength ([0274]- [0276]);
irradiating the photoresist body with a light having a second-wavelength ([0275] “660 nm laser light”) to control the dye molecules so as to form a green filter under the radiation of the light having the second-wavelength ([0274]- [0276]); and
irradiating the photoresist body with a light having a third-wavelength ([0275] “532 nm laser light”) to control the dye molecules so as to form a blue filter under the radiation of the light having the third-wavelength ([0274]- [0276]).
However, Washizu does not necessarily disclose using masks such that the step of irradiating the photoresist body with the light having the first-wavelength to control the dye molecules so as to form the red filter under the radiation of the first-wavelength light comprises: the light having the first-wavelength passing through a first mask and irradiating a red region of the photoresist body to control the dye molecules so as to form the red filter under the radiation of the light having the first-wavelength; the step of irradiating the photoresist body with the light having the second-wavelength to control the dye molecules so as to form the green filter under the radiation of the light having the second-wavelength comprises: the light having the second-wavelength passing through a second mask and irradiating a green region of the photoresist body to control the dye molecules so as to form the green filter under the radiation of the light having the second-wavelength; the step of irradiating the photoresist body with the light having the third-wavelength to control the dye molecules so as to form the green filter under the radiation of the light having the third-wavelength comprises: the light having the third-wavelength passing through a third mask and irradiation a blue region of the photoresist body to control the dye molecules so as to form the blue filter under the radiation of the light having the third-wavelength.
Sato teaches using masks such that a step of irradiating a photoresist body with a light having a first-wavelength to control dye molecules so as to form a first color filter under the radiation of the first-wavelength light comprises: the light having a first-wavelength passing through a first mask and irradiating a first color region of the photoresist body to control the dye molecules so as to form the first color filter under the radiation of the light having the first-wavelength; a step of irradiating a photoresist body with a light having a second-wavelength to control dye molecules so as to form a second color filter under the radiation of the light having the second-wavelength comprises: the light having a second-wavelength passing through a second mask and irradiating a second color region of the photoresist body to control the dye molecules so as to form the second color filter under the radiation of the light having the second-wavelength; a step of irradiating a photoresist body with a light having a third-wavelength to control dye molecules so as to form a third color filter under the radiation of the light having the third-wavelength comprises: the light having a third-wavelength passing through a third mask and irradiation a third color region of the photoresist body to control the dye molecules so as to form the third color filter under the radiation of the light having the third-wavelength (see Figs. 5-7 where a first photomask 50, a second photomask 60 and a third photomask 70 are used to form a first color filter 54, a second color filter 64 and a third color filter 74, respectively, where a first color is cyan, a second color is magenta and a third color is yellow; and see column 6 line 62 – column 7 line 13 where Sato further teaches a method of developing red, green and blue color filters. See column 3 line 1-19 and column 5 lines 6-10 teaching dyes for different colors and using wavelengths of white light that includes multiple wavelengths for developing colors of red, green and blue, etc.).
It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to modify the method disclosed by Washizu and Lee with the teachings of Sato, wherein photomasks are used for a photoresist body as described by Sato, for the purpose of forming a multicolor filter with a pattern (Sato: column 6 lines 27-31).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Washizu in view of Lee, and in further view of Kuan (US 2006/0012734), of record.
Regarding claim 12, Washizu as modified by Lee discloses the limitations of claim 2 above.
While Washizu discloses a color filter forming method can be applied for four or more photosensitive color-developing layers ([0143]), Washizu does not necessarily disclose that the fourth color filter is a W filter such that the color filter layer comprises a W filter.
Kuan teaches a color filter layer further comprises a white color filter ([0021]).
It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to modify the method disclosed by Washizu and Lee with the teachings of Kuan, wherein a fourth color filter is a W filter and a fourth region is a white region as Kuan describes the photoresist materials to transmit white lights, for the purpose of forming colorful images (Kuan: [0021]).

Claims 1 and 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over Washizu in view of Lee and Sato, and in further view of Kuan.
Regarding claim 1, Washizu discloses a manufacturing method of a display panel (Fig. 2, paragraph [0002]), wherein the display panel comprises a substrate (22), and the manufacturing method comprises steps of:
doping at least three kinds of dye molecules into a colloid used to manufacture a photoresist body (see [0048] teaching color-developing components including three kinds of dye molecules, i.e., blue color-developing dyes, green color-developing dyes and red color-developing dyes; see [0181] "If the color-developing component is encapsulated in the capsule in a solution state, they may be encapsulated in the condition that they are dissolved in the solvent" and [0183] "An aqueous solution in which a water-soluble polymer is dissolved is used ... as a protective colloid" teaching encapsulating the color-developing components in a colloid; see [0267]-[0275] teaching manufacturing the coating solution for a red color-developing layer, a green color-developing layer and a blue color-developing layer to be a color filter forming material which is subjected to exposure and be irradiated with a laser light);
applying the colloid on the substrate to form the photoresist body (see [0274] teaching a red color-developing layer, a green color-developing layer and a blue color-developing layer applied on the support 22);
irradiating the photoresist body with at least three lights each having different wavelength to control the dye molecules ([0275]), so as to form a color filter layer having at least three different colors under the radiation of the lights each having different wavelength ([0274]- [0275]);
wherein the photoresist body is irradiated with a light having a first-wavelength ([0275] “405 nm laser light”) to control the dye molecules, so as to form a red filter under the radiation of the light having the first-wavelength ([0274]- [0276]);
wherein, the photoresist body is irradiated with a light having a second-wavelength ([0275] “660 nm laser light”) to control the dye molecules so as to form a green filter under the radiation of the light having the second-wavelength ([0274]-[0276]); the photoresist body is irradiated with a light having a third-wavelength ([0275] “532 nm laser light”) to control the dye molecules so as to form a blue filter under the radiation of the light having the third-wavelength ([0274]-[0276]).
However, Washizu does not disclose the photoresist body having color regions thicker than other regions.
Lee teaches a color filter layer has color regions thicker than a light-shielding layer (Figure 3; 300R, 300G and 300B are thicker than 220).
It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to modify the photoresist body of Washizu with the teachings of Lee, wherein the photoresist body having color regions thicker than other regions, by overlapping a color filter with a light-shielding layer as taught by Lee, for the purpose of avoiding a light leakage phenomenon and to further obtain a high aperture ratio (Lee: [0031]-[0032]).
Washizu does not necessarily disclose removing said photoresist body that does not become the color filter layer at the same time; and
using masks such that the step of irradiating the photoresist body with the light having the first-wavelength to control the dye molecules so as to form the red filter under the radiation of the first-wavelength light comprises: the light having the first-wavelength passing through a first mask and irradiating a red region of the color regions of the photoresist body to control the dye molecules so as to form the red filter under the radiation of the light having the first-wavelength;
wherein, the step of irradiating the photoresist body with the light having the second-wavelength to control the dye molecules so as to form the green filter under the radiation of the light having the second-wavelength comprises: the light having the second-wavelength passing through a second mask and irradiating a green region of the color regions of the photoresist body to control the dye molecules so as to form the green filter under the radiation of the light having the second-wavelength;
wherein, the step of irradiating the photoresist body with the light having the third-wavelength to control the dye molecules so as to form the blue filter under the radiation of the light having the third-wavelength comprises: the light having the third-wavelength passing through a third mask and irradiation a blue region of the color regions of the photoresist body to control the dye molecules so as to form the blue filter under the radiation of the light having the third-wavelength;
wherein, the color filter layer further comprises a fourth color filter; the step of irradiating the photoresist body with at least three lights each having different wavelength to control the dye molecules so as to form the color filter layer having at least three different colors under the radiation of the lights each having different wavelengths further comprises: irradiating the photoresist body with a light having a fourth-wavelength to control the dye molecules so as to form a fourth color filter under the radiation of the light having the fourth-wavelength;
wherein, the step of irradiating the photoresist body with the light having the fourth-wavelength to control the dye molecules so as to form the fourth color filter under the radiation of the light having the fourth-wavelength further comprises: the light having the fourth-wavelength passing through a fourth mask and irradiating a fourth region of the photoresist body to control the dye molecules so as to form the fourth color filter under the radiation of the light having the fourth-wavelength.
However, Sato teaches removing a photoresist body that does not become a color filter layer at the same time (column 3 lines 1-19); and
using masks such that a step of irradiating a photoresist body with a light having a first-wavelength to control dye molecules so as to form a first color filter under the radiation of the first-wavelength light comprises: the light having a first-wavelength passing through a first mask and irradiating a first color region of the color regions of the photoresist body to control the dye molecules so as to form the first color filter under the radiation of the light having the first-wavelength;
wherein, a step of irradiating a photoresist body with a light having a second-wavelength to control dye molecules so as to form a second color filter under the radiation of the light having the second-wavelength comprises: the light having a second-wavelength passing through a second mask and irradiating a second color region of the color regions of the photoresist body to control the dye molecules so as to form the second color filter under the radiation of the light having the second-wavelength;
wherein, a step of irradiating a photoresist body with a light having a third-wavelength to control dye molecules so as to form a third color filter under the radiation of the light having the third-wavelength comprises: the light having a third-wavelength passing through a third mask and irradiation a third color region of the color regions of the photoresist body to control the dye molecules so as to form the third color filter under the radiation of the light having the third-wavelength;
wherein, the color filter layer further comprises a fourth color filter; the step of irradiating a photoresist body with at least three lights each having different wavelength to control dye molecules so as to form the color filter layer having at least three different colors under the radiation of the lights each having different wavelengths further comprises: irradiating the photoresist body with a light having a fourth-wavelength to control the dye molecules so as to form the fourth color filter under the radiation of the light having the fourth-wavelength;
wherein, the step of irradiating a photoresist body with the light having the fourth-wavelength to control the dye molecules so as to form the fourth color filter under the radiation of the light having the fourth-wavelength further comprises: the light having the fourth-wavelength passing through a fourth mask and irradiating a fourth region of the photoresist body to control the dye molecules so as to form the fourth color filter under the radiation of the light having the fourth-wavelength (see Figs. 5-7 where a first photomask 50, a second photomask 60 and a third photomask 70 are used to form a first color filter 54, a second color filter 64 and a third color filter 74, respectively, where a first color is cyan, a second color is magenta and a third color is yellow, and see column 6 line 62 – column 7 line 13 where Sato further teaches a method of developing red, green and blue color filters; see column 9 lines 61-65 teaching the invention is not limited to three color development steps but at least four color developing steps may be employed; see column 3 line 1-19 and column 5 lines 6-10 teaching dyes for different colors and using wavelengths of white light that includes multiple wavelengths for developing colors of red, green and blue, etc.).
It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to modify the Washizu color filter manufacturing method with the teachings of Sato, wherein a photoresist body that does not become a color filter layer is removed and photomasks are used for a photoresist body as described by Sato, for the purpose of forming a multicolor filter with a pattern (Sato: column 6 lines 27-31).
While Washizu discloses a color filter forming method can be applied for four or more photosensitive color-developing layers ([0143]), Washizu does not necessarily disclose that the fourth color filter is a W filter and the fourth region is a white region.
Kuan teaches a color filter layer further comprises a white color filter ([0021]).
It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to modify the Washizu color filter manufacturing method with the teachings of Kuan, wherein a fourth color filter is a W filter and a fourth region is a white region, as Kuan describes forming photoresist materials to pass white lights, for the purpose of forming colorful images (Kuan: [0021]).

Regarding claim 13, Washizu as modified by Lee and Kuan discloses the limitations of claim 12 above.
While Washizu discloses a color filter forming method can be applied for four or more photosensitive color-developing layers ([0143]), Washizu does not necessarily disclose the step of irradiating the photoresist body with at least three lights each having different wavelength to control the dye molecules so as to form a color filter layer having at least three colors under the radiation of the lights each having different wavelength further comprises:
irradiating the photoresist body with a light having a fourth-wavelength to control the dye molecules so as to form a white filter under the radiation of the light having the fourth-wavelength.
Sato teaches a step of irradiating a photoresist body with at least three lights each having different wavelength to control dye molecules so as to form the color filter layer having at least three different colors under the radiation of the lights each having different wavelengths further comprises: 
irradiating the photoresist body with a light having a fourth-wavelength to control dye molecules so as to form a fourth color filter under the radiation of the light having the fourth-wavelength (see Figs. 5-7 where a first photomask 50, a second photomask 60 and a third photomask 70 are used to form a first color filter 54, a second color filter 64 and a third color filter 74, respectively, where a first color is cyan, a second color is magenta and a third color is yellow, and see column 6 line 62 – column 7 line 13 where Sato further teaches a method of developing red, green and blue color filters. See column 9 lines 61-65 teaching the invention is not limited to three color development steps but at least four color developing steps may be employed; and see column 5 lines 6-10 teaching using wavelengths of white light that includes multiple wavelengths for developing colors of red, green and blue, etc.).
It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to modify the method disclosed by Washizu, Lee and Kuan with the teachings of Sato, wherein a fourth color filter as described by Sato, as Kuan describes forming photoresist materials to pass white lights, for the purpose of forming colorful images (Kuan: [0021]).

Regarding claim 14, Washizu as modified by Lee discloses the limitations of claim 2 above.
While Washizu discloses that a color filter forming method can be applied for four or more photosensitive color-developing layers ([0143]), Washizu does not necessarily disclose that the color filter layer further comprises a fourth color filter, and the step of irradiating the photoresist body with at least three lights each having different wavelength to control the dye molecules so as to form the color filter layer having at least three colors under the radiation of the lights each having different wavelength further comprises: irradiating the photoresist body with a light having the fourth-wavelength to control the dye molecules so as to form a white filter under the radiation of the light having the four-wavelength.
Sato teaches a color filter layer further comprises a fourth color filter, and step of irradiating the photoresist body with at least three lights each having different wavelength to control the dye molecules so as to form the color filter layer having at least three colors under the radiation of the lights each having different wavelength further comprises: irradiating the photoresist body with a light having the fourth-wavelength to control the dye molecules so as to form a white filter under the radiation of the light having the four-wavelength (see Figs. 5-7 and column 6 line 62 – column 7 line 13 where Sato discloses a method of developing red, green and blue color filters, and see column 9 lines 61-65 teaching the invention is not limited to three color development steps but at least four color developing steps may be employed; and see column 5 lines 6-10 teaching using wavelengths of white light that includes multiple wavelengths for developing colors of red, green and blue, etc.).
It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to modify the method disclosed by Washizu and Lee with the teachings of Sato, wherein a fourth color filter is used as described by Sato, for the purpose of forming a multicolor filter with a pattern (Sato: column 6 lines 27-31).
Washizu further fails to disclose that the fourth color filter is a W filter.
Kuan disclose that a color filter layer further comprises a white color filter ([0021]).
It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to modify the method disclosed by Washizu and Lee with the teachings of Kuan, wherein a fourth color filter is a W filter, as Kuan describes forming photoresist materials to pass white lights, for the purpose of forming colorful images (Kuan: [0021]).

Regarding claim 15, Washizu as modified by Lee, Sato and Kuan discloses the limitations of claim 13 above.
Washizu does not necessarily disclose using masks such that the step of irradiating the photoresist body with the light having the fourth-wavelength to control the dye molecules so as to form a fourth color filter under the radiation of the light having the fourth-wavelength further comprises:
the light having the fourth-wavelength passing through a fourth mask and irradiating a white region of the photoresist to control the dye molecules so as to form the fourth color filter under the radiation of the light having the fourth-wavelength.
Sato teaches using masks such that the step of irradiating a photoresist body with the light having the fourth-wavelength to control the dye molecules so as to form the fourth color filter under the radiation of the light having the fourth-wavelength further comprises: the light having the fourth-wavelength passing through a fourth mask and irradiating a fourth region of the photoresist body to control the dye molecules so as to form the fourth color filter under the radiation of the light having the fourth-wavelength (Figs. 5-7; a first photomask 50, a second photomask 60 and a third photomask 70 are used to form a first color filter 54, a second color filter 64 and a third color filter 74, respectively, where a first color is cyan, a second color is magenta and a third color is yellow, and see column 6 line 62 – column 7 line 13 where Sato further teaches a method of developing red, green and blue color filters; see column 9 lines 61-65 teaching the invention is not limited to three color development steps but at least four color developing steps may be employed; see column 3 line 1-19 and column 5 lines 6-10 teaching dyes for different colors and using wavelengths of white light that includes multiple wavelengths for developing colors of red, green and blue, etc.).
It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to modify the Washizu color filter manufacturing method with the teachings of Sato, wherein photomasks are used for a photoresist body as described by Sato, for the purpose of forming a multicolor filter with a pattern (Sato: column 6 lines 27-31).
While Washizu discloses that a color filter forming method can be applied for four or more photosensitive color-developing layers ([0143]), Washizu does not necessarily disclose that the fourth color filter is a W filter and the fourth region is a white region.
Kuan teaches a color filter layer further comprises a white color filter ([0021]).
It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to modify the Washizu color filter manufacturing method with the teachings of Kuan, wherein a fourth color filter is a W filter and a fourth region is a white region, as Kuan describes forming photoresist materials to pass white lights, for the purpose of forming colorful images (Kuan: [0021]).

Regarding claim 16, Washizu as modified by Lee discloses the limitations of claim 2 above.
While Washizu discloses a color filter forming method can be applied for four or more photosensitive color-developing layers ([0143]), Washizu does not necessarily disclose that the color filter layer further comprises a fourth color filter, and using masks such that the step of irradiating the photoresist body with at least three lights each having different wavelength to control the dye molecules so as to form the color filter layer having at least three colors under the radiation of the lights each having different wavelength further comprises: irradiating the photoresist body with a light having a fourth-wavelength to control the dye molecules so as to form a fourth color filter under the radiation of the light having the four-wavelength, and the step of irradiating the photoresist body with the light having the fourth-wavelength to control the dye molecules so as to form a fourth color filter under the radiation of the light having the four-wavelength further comprises: the light having the fourth-wavelength passing through a fourth mask and irradiating a fourth color region of the photoresist to control the dye molecules so as to form the fourth color filter under the radiation of the light having the fourth-wavelength.
Sato teaches a color filter layer further comprises a fourth color filter (see the color filter in Figs. 5-7 and column 6 line 62 – column 7 line 13 where Sato further teaches a method of developing red, green and blue color filters; see column 9 lines 61-65 teaching the invention is not limited to three color development steps but at least four color developing steps may be employed), and using masks such that a step of irradiating a photoresist body with at least three lights each having different wavelength to control dye molecules so as to form a color filter layer having at least three colors under the radiation of the lights each having different wavelength further comprises: irradiating the photoresist body with a light having a fourth-wavelength to control the dye molecules so as to form a fourth color filter under the radiation of the light having the four-wavelength, and the step of irradiating the photoresist body with the light having the fourth-wavelength to control the dye molecules so as to form a fourth color filter under the radiation of the light having the four-wavelength further comprises: the light having the fourth-wavelength passing through a fourth mask and irradiating a fourth color region of the photoresist to control the dye molecules so as to form the fourth color filter under the radiation of the light having the fourth-wavelength (see the color filter in Figs. 5-7 where a first photomask 50, a second photomask 60 and a third photomask 70 are used to form a first color filter 54, a second color filter 64 and a third color filter 74, respectively, and see column 9 lines 61-65 teaching the invention is not limited to three color development steps but at least four color developing steps may be employed. See column 3 line 1-19 and column 5 lines 6-10 teaching dyes for different colors and using wavelengths of white light that includes multiple wavelengths for developing colors of red, green and blue, etc.).
It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to modify the Washizu color filter manufacturing method with the teachings of Sato, wherein photomasks are used for a photoresist body as described by Sato, for the purpose of forming a multicolor filter with a pattern (Sato: column 6 lines 27-31).
Washizu further fails to disclose the fourth color filter is a W filter and the fourth region is a white region.
Kuan disclose a color filter layer further comprises a white color filter ([0021]).
It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to modify the Washizu color filter manufacturing method with the teachings of Kuan, wherein a fourth color filter is a W filter and a fourth region is a white region, as Kuan describes forming photoresist materials to pass white lights, for the purpose of forming colorful images (Kuan: [0021]).

Regarding claim 17, Washizu as modified by Lee discloses the limitations of claim 2 above, and Washizu further discloses the step of irradiating the photoresist body with at least three lights each having different wavelength to control the dye molecules so as to form the color filter layer having at least three colors under the radiation of the lights each having different wavelength further comprises:
irradiating the photoresist body with a light having a first-wavelength ([0275] “405 nm laser light”) to control the dye molecules so as to form a red filter under the radiation of the light having the first-wavelength ([0274]- [0276]);
irradiating the photoresist body with a light having a second wavelength ([0275] “660 nm laser light”) to control the dye molecules so as to form a green filter under the radiation of the light having the second-wavelength ([0274]- [0276]); and
irradiating the photoresist body with a light having a third wavelength ([0275] “532 nm laser light”) to control the dye molecules so as to form a blue filter under the radiation of the light having the third-wavelength ([0274]- [0276]).
Washizu does not necessarily disclose using masks such that the step of irradiating the photoresist body with the light having the first-wavelength to control the dye molecules so as to form the red filter under the radiation of the light having the first-wavelength comprises: the light having the first-wavelength passing through a first mask and irradiating a red region of the photoresist to control the dye molecules so as to form the red filter under the radiation of the light having the first-wavelength;
wherein, the step of irradiating the photoresist body with the light having the second-wavelength to control the dye molecules so as to form the green filter under the radiation of the light having the second-wavelength comprises: the light having second-wavelength passing through a second mask and irradiating a green region of the photoresist to control the dye molecules so as to form the green filter under the radiation of the light having the second-wavelength;
wherein, the step of irradiating the photoresist body with the light having the third-wavelength to control the dye molecules so as to form the blue filter under the radiation of the light having the third-wavelength comprises: the light having the third-wavelength passing through a third mask and irradiating a blue region of the photoresist to control the dye molecules so as to form the blue filter under the radiation of the light having the third-wavelength;
wherein, the color filter layer further comprises a fourth color filter, the step of irradiating the photoresist body with at least three lights each having different wavelength to control the dye molecules so as to form the color filter layer having at least three colors under the radiation of the lights each having different wavelength further comprises: irradiating the photoresist body with a light having the fourth-wavelength to control the dye molecules so as to form the fourth color filter under the radiation of the light having the four-wavelength;
wherein, the step of irradiating the photoresist body with the light having the fourth-wavelength to control the dye molecules so as to form the fourth color filter under the radiation of the fourth-wavelength light further comprises: the light having the fourth-wavelength passing through a fourth mask and irradiating a fourth color region of the photoresist to control the dye molecules so as to form the fourth color filter under the radiation of the light having the fourth-wavelength.
Sato teaches using masks such that a step of irradiating a photoresist body with a light having a first-wavelength to control dye molecules so as to form a red filter under the radiation of a light having a first-wavelength comprises: the light having the first-wavelength passing through a first mask and irradiating a red region of the photoresist to control the dye molecules so as to form the red filter under the radiation of the light having the first-wavelength;
wherein, a step of irradiating the photoresist body with a light having a second-wavelength to control the dye molecules so as to form a green filter under the radiation of a light having a second-wavelength comprises: the light having second-wavelength passing through a second mask and irradiating a green region of the photoresist to control the dye molecules so as to form the green filter under the radiation of the light having the second-wavelength;
wherein, a step of irradiating the photoresist body with a light having a third-wavelength to control the dye molecules so as to form a blue filter under the radiation of a light having a third-wavelength comprises: the light having the third-wavelength passing through a third mask and irradiating a blue region of the photoresist to control the dye molecules so as to form the blue filter under the radiation of the light having the third-wavelength;
wherein, the color filter layer further comprises a fourth color filter, the step of irradiating the photoresist body with at least three lights each having different wavelength to control the dye molecules so as to form the color filter layer having at least three colors under the radiation of the lights each having different wavelength further comprises: irradiating the photoresist body with a light having the fourth-wavelength to control the dye molecules so as to form the fourth color filter under the radiation of the light having the four-wavelength;
wherein, the step of irradiating the photoresist body with the light having the fourth-wavelength to control the dye molecules so as to form the fourth color filter under the radiation of the fourth-wavelength light further comprises: the light having the fourth-wavelength passing through a fourth mask and irradiating a fourth color region of the photoresist to control the dye molecules so as to form the fourth color filter under the radiation of the light having the fourth-wavelength (see the color filter layer in Figs. 5-7 where a first photomask 50, a second photomask 60 and a third photomask 70 are used to form a first color filter 54, a second color filter 64 and a third color filter 74, respectively, where a first color is cyan, a second color is magenta and a third color is yellow, see column 6 line 62 – column 7 line 13 where Sato further teaches a method of developing red, green and blue color filters, and see column 9 lines 61-65 teaching the invention is not limited to three color development steps but at least four color developing steps may be employed. See column 3 line 1-19 and column 5 lines 6-10 teaching dyes for different colors and using wavelengths of white light that includes multiple wavelengths for developing colors of red, green and blue, etc.).
It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to modify the Washizu color filter manufacturing method with the teachings of Sato, wherein a photomask is used for a photoresist body as described by Sato, for the purpose of forming a multicolor filter with a pattern (Sato: column 6 lines 27-31).
While Washizu discloses a color filter forming method can be applied for four or more photosensitive color-developing layers ([0143]), Washizu does not necessarily disclose that the fourth color filter is a W filter and the fourth region is a white region.
Kuan disclose that a color filter layer further comprises a white color filter ([0021]).
It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to modify the Washizu color filter manufacturing method with the teachings of Kuan, wherein a fourth color filter is a W filter and a fourth region is a white region, as Kuan describes forming photoresist materials to pass white lights, for the purpose of forming colorful images (Kuan: [0021]).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN Y JUNG whose telephone number is (469)295-9076.  The examiner can normally be reached on Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Caley can be reached on (571)272-2286.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN Y JUNG/Patent Examiner, Art Unit 2871                               

/MICHAEL H CALEY/Supervisory Patent Examiner, Art Unit 2871